DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haar et al. (USPGPub 2003/0114789).

Re Claim 1, Haar discloses a medicament delivery device (11) for delivering a liquid medicament (Harr Abstract; Fig. 1), the medicament delivery device (11) comprising: a rigid casing (21) (Haar ¶ 0077-0083) containing a deformable medicament container (13, 14), the deformable medicament container arranged to contain the liquid medicament (Haar ¶ 0084-0086); and a pressurized gas cartridge (23) connected to the rigid casing (21) via a gas valve (42) (Haar ¶ 0102); and an overflow reservoir (45) connected to the rigid casing (21) via a safety valve (43) (Haar ¶ 0107-0108), wherein the gas valve (42) is releasable to allow a gas flow into the rigid casing (21) to cause an increase in a gas pressure in the rigid casing (21) so as to 

Re Claim 12, Haar discloses all of the limitations of Claim 1. Haar further discloses the medicament delivery device is a bolus injector (Haar ¶ 0024, 0084 - “volume of liquid to be injected is stored in medication unit 13”).

Re Claim 13, Haar discloses all of the limitations of Claim 1. Haar further discloses the deformable medicament container (13, 14) contains a liquid medicament (Haar ¶ 0084-0086).

Re Claim 14, Haar discloses a method of operating a medical delivery device (11) (Harr Abstract; Fig. 1), the medical delivery device (11) comprising a rigid casing (21) (Haar ¶ 0077-0083) containing a deformable medicament container (13, 14) arranged to contain a liquid medicament (Haar ¶ 0084-0086) and a pressurized gas cartridge (23) connected to the rigid casing (21) via a gas valve (42) (Haar ¶ 0102), and an overflow reservoir (45) connected to the rigid casing (21) via a safety valve (43) (Haar ¶ 0107-0108), the method comprising: releasing the gas valve (42) to allow gas to flow into the rigid casing (21) to increase a gas pressure in the rigid casing (21) so as to compress the deformable medicament container (13, 14) to displace the liquid medicament (Haar ¶ 0013, 0085-0089, 0102), and wherein the safety valve (43) is .

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (USPGPub 2009/0099545).

Re Claim 1, Nilsson discloses a medicament delivery device (Nilsson Figs. 1-3) for delivering a liquid medicament (Nilsson Abstract), the medicament delivery device comprising: a rigid casing (1) (Nilsson ¶ 0052-0053) containing a deformable medicament container (10) (Nilsson ¶ 0060-0061), the deformable medicament container (10) arranged to contain the liquid medicament (Nilsson ¶ 0060); and a pressurized gas cartridge (31) connected to the rigid casing (1) via a gas valve (4) (Nilsson ¶ 0056-0057, 0065-0067), and an overflow reservoir connected to the rigid casing (1) via a safety valve (Nilsson ¶ 0057-0058, 0070 - “the enclosure in the housing may be provided with a high-pressure relief valve, arranged to release pressure from enclosure if the pressure exceeds a certain threshold limit”), the method comprising: releasing the gas valve (4) to allow gas to flow into the rigid casing (1) to increase a gas pressure in the rigid casing (1) so as to compress the deformable medicament container (10) to displace the liquid medicament (Nilsson ¶ 0061-0062, 0066-0068), wherein the safety valve is configured to allow the gas from the rigid casing (1) into the overflow reservoir when the gas pressure in the rigid casing (1) exceeds a predetermined threshold (Nilsson ¶ 0057-0058, 0070 - “the enclosure in the housing may be provided with a high-pressure relief valve, arranged to release pressure from enclosure if the pressure exceeds a certain threshold limit”).

Re Claim 11, Nilsson discloses the deformable medicament container (10) is in fluid communication with an outlet (16) (as seen in Nilsson Fig. 3), the outlet (16) being connected via a fluid path to a needle injection system (as seen in Nilsson Fig. 2; ¶ 0063-0064). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (USPGPub 2003/0114789) in view of Gentner et al. (USPGPub 2011/0011400).

Re Claim 3, Haar discloses all of the limitations of Claim 1. However, Haar does not disclose a flow detection mechanism in the overflow reservoir. Gentner teaches a gas flow-powered gas flow sensor in a flow path (Gentner ¶ 0016; Fig. 1), further teaching a flow detection mechanism (20, 26, 28) for measuring parameters such as pressure, flow rate or flow volume for improved control (Gentner ¶ 0018, 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the overflow reservoir of Haar to comprise a flow detection 

Re Claims 4 and 5, Haar in view of Gentner disclose all of the limitations of Claim 3. Haar fails to disclose wherein the flow detection mechanism comprises a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir; and wherein the rotation member comprises a plurality of vanes. Gentner teaches the flow detection mechanism (20, 26, 28) comprises a rotation member (28) arranged in the overflow reservoir (wherein the flow detection mechanism would be placed in the overflow reservoir 45 of Harr), and wherein the rotation member (28) is configured to be rotated by the gas flow in the overflow reservoir (Gentner ¶ 0040); wherein the rotation member (28) comprises a plurality of vanes (Gentner ¶ 0040), the configuration for generating an electrical current for powering a sensor (Gentner ¶ 0006, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the flow detection mechanism of Haar in view of Gentner to comprise a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir; and wherein the rotation member comprises a plurality of vanes, the configuration as disclosed by Gentner for generating an electrical current for powering a sensor.

Re Claim 6, Haar in view of Gentner disclose all of the limitations of Claim 4. Haar fails to disclose wherein the rotation member is connected to an indicator system. Gentner discloses 

Re Claim 8, Haar in view of Gentner disclose all of the limitations of Claim 4. Haar fails to disclose wherein the rotation member is connected to an energy generating apparatus. Gentner further teaches the rotation member (28) is connected to an energy generating apparatus for generating an electrical current for powering a sensor (Gentner ¶ 0006, 0040). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the rotation member of Haar in view of Gentner to be connected to an energy generating apparatus as disclosed by Gentner for generating an electrical current for powering a sensor.

Re Claim 15, Harr discloses all of the limitations of Claim 14. Haar fails to disclose converting motion of a gas flow in the overflow reservoir into a torque for rotating a rotation member in the overflow reservoir. Gentner teaches a gas flow-powered gas flow sensor in a flow path (Gentner ¶ 0016, 0018, 0031-0032), further teaching converting motion of gas flow into torque for rotating a rotation member (28) (Gentner ¶ 0006, 0040), the configuration for generating an electrical current for powering a sensor (Gentner ¶ 0006, 0040). Therefore, it .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (USPGPub 2003/0114789) in view of Rundhaug (USPN 2,842,123).

Re Claim 3, Haar discloses all of Claim 1. However, Haar does not discloses a flow detection mechanism in the overflow reservoir. Rundhaug teaches a pressurized transfusion apparatus (Rundhaug Col. 1 Lines 25-37; Fig. 2), further teaching a flow detection mechanism (34) to apprise the user of the apparatus as to a pressure contained within a chamber by observing changes in pressure to the chamber (Rundhaug Col 2 Lines 66- 71). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the overflow reservoir of Haar to comprise a flow detection mechanism as disclosed by Gentner to apprise the user of the apparatus as to a pressure contained within a chamber by observing changes in pressure to the chamber.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (USPGPub 2003/0114789) in view of Rundhaug (USPN 2,842,123) as applied to claim 3 above, Instrumentation Tools (http://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/).

Re Claim 4, Haar in view of Rundhaug disclose all of the limitations of Claim 3. Haar fails to disclose wherein the flow detection mechanism comprises a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir. Rundhaug further teaches the flow detection mechanism (34) (Rundhaug Fig. 2) comprises a rotation member (center pivot/pinion as seen in Rundhaug Fig. 2; Annotated Rundhaug Fig. 1 below) arranged in the overflow reservoir (wherein the flow detection mechanism would be placed in the overflow reservoir 45 of Harr), and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir. Although Rundhaug does not explicitly teach a portion of the pressure gauge rotating, it is well known in the art that in a typical pressure gauge, a center member which is connected to an indicator needle rotates in response to changing gas pressure and therefore gas flow, as demonstrated by Instrumentation Tools (http://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the flow detection mechanism of Haar in view of Rundhaug to comprise a rotation member arranged in the overflow reservoir, and wherein the rotation member is configured to be rotated by the gas flow in the overflow reservoir as disclosed by Rundhaug where it is well known in the prior art that in a typical pressure gauge, a center member which is connected to an indicator needle rotates in response to changing gas pressure and therefore gas flow, as demonstrated by 


    PNG
    media_image1.png
    306
    433
    media_image1.png
    Greyscale


Re Claims 6 and 7, Haar in view of Rundhaug as applied to Claim 3 above and further in view of Instrumentation Tools (http://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/) disclose all of the limitations of Claim 4. Haar fails to disclose wherein the rotation member is connected to an indicator system; and wherein the indicator system comprises: a transparent window at a housing; and an indicator member arranged at the rotation member, such that when the rotation member rotates, an outer end of the indicator member moves along the transparent window. Rundhaug further discloses the rotation member (as seen in Rundhaug Annotated Fig. 1 above) is connected to an indicator system (indicator member, housing and window - Rundhaug Annotated Fig. 1 above); the indicator system comprising: a transparent window at a housing (wherein indicator system has 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the rotation member of Haar in view of Rundhaug as applied to Claim 3 above and further in view of Instrumentation Tools (http://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/) to be connected to an indicator system; and wherein the indicator system comprises: a transparent window at a housing; and an indicator member arranged at the rotation member, such that when the rotation member rotates, an outer end of the indicator member moves along the transparent window as disclosed by Rundhaug, the configuration for providing an accurate measurement, Instrumentation Tools (http://instrumentationtools.com/bourdon-tube-pressure-gauge-working-principle-animation/).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (USPGPub 2003/0114789) and Gentner et al. (USPGPub 2011/0011400) as applied to claim 8 above, further in view of The Electrical Engineering Dictionary by Laplante (https://gcetjaipur.files.wordpress.com/2015/08/electrical-engineering-dictionary-pa-laplantecrc. pdf).

Re Claim 9, Haar in view of Gentner disclose all of the limitations of Claim 8. However, Haar fails to disclose wherein the energy generating apparatus comprises a dynamo. Gentner further teaches the energy generating apparatus comprises a dynamo (Gentner ¶ 0040 - wherein electrical generator 30 generates electricity from the rotating turbine 28). Laplante defines dynamo as “a term used to describe any of a variety of rotating machines that convert mechanical to electrical energy” (page 243). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have configured the energy generating apparatus of Haar in view of Gentner to comprise a dynamo for the purpose of converting mechanical energy to electrical energy, Laplante (https://gcetjaipur.files.wordpress.com/2015/08/electrical-engineering-dictionary-pa-laplantecrc. pdf).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haar et al. (USPGPub 2003/0114789) and Gentner et al. (USPGPub 2011/0011400) as applied to Claim 8 above, further in view of Pommereau (USPGPub 2012/0132201).

Re Claim 10, Haar in view of Gentner disclose all of the limitations of Claim 8. Gentner further teaches a display (40) (Gentner Fig. 1), powered by the energy generating apparatus (30) (Gentner ¶ 0044). However Haar in view of Gentner do not explicitly teach a light source arranged to be powered by the energy generating apparatus. Pommereau teaches a medical device for administering a dose of medicament to a user, further teaching an illuminated . 

Response to Arguments
Applicant’s arguments filed 09/20/2021 with respect to antecedent basis rejection of Claim 13 have been fully considered and are persuasive. Applicant’s amendment of Claim 13 has rendered the insufficient antecedent basis rejection of Claim 13 moot. The rejection is hereinafter withdrawn.

Applicant’s arguments with respect to the rejection of Claims 1 and 11 under Kato have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner concedes that prior art Kato fails to disclose the elements of previously presented Claim 2. However, because Kato was not previously relied upon to reject Claim 2, the amendment of Claim 1 to include the contents of Claim 2 requires a new ground of rejection. Examiner now relies upon prior art Nilsson in place of Kato.

Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. At the top of Page 5 of the response, applicant states disagreement with the 112 sixth paragraph interpretations of the terms “a flow detection mechanism,” “an indicator system,” and “an energy generating apparatus.” Applicant is free to change the terms to whichever term applicant’s specification and drawings provides support. In the middle of Page 6 of the response, applicant argues “it is evident at least from Fig. 1 of Haar that Haar does not disclose a safety valve that is configured to allow a gas flow from a rigid casing into an overflow reservoir, or much less that such rigid casing contains a deformable medicament container, as provided in claims 1 and 14.” Examiner disagrees where element 43 of Haar acts as a safety valve. Haar explicitly discloses at PGPub paragraph 0108 that “the safety rupture zone 43 of propellant container 23 would fail at a very low pressure and vent the gas into an attenuation volume 45 inside tubular layer 41 shown in FIG. 1.” In this way, gas flows though safety valve 43 out of rigid casing 21 (which is “formed by the assembly of a pressure cell 20 and a support member 28” - Haar ¶ 0077). Furthermore, the rigid casing 21 contains within it deformable container (13, 14) (Haar ¶ 0013, 0085-0089, 0102) as can be clearly seen in Haar Fig. 1. At the end of Page 6 and leading into Page 7 of the response, applicant argues no motivation exists to modify “any of the systems of Haar, Kato, Gentner, Laplante, Pommereau, Rundhaug, or Instrumentation Tools to include the claimed combination of features, as there is simply no indication in any of these references that such modifications would have been successful or beneficial.” However, each of the rejections under 103 is provided with motivation for a modification of underlying reference(s). 
To examiner, it would appear that overcoming primary reference Haar could simply be a matter of amending independent claims to include the needle as Haar is a needless injector and its modification would destroy a fundamental purpose of Haar. Examiner would like applicant to know that examiner is available for interview at applicant’s leisure to discuss the present case and any proposed amendments hereto. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                    

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                 
09/29/2021